Citation Nr: 1500804	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.  The Veteran also had prior service in the National Guard from September 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that this appeal was processed using a physical claims file and an electronic claims file "Virtual VA".

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing in August 2014.  A transcript of the hearing is associated with Virtual VA.


FINDING OF FACT

The Veteran's bilateral hearing loss disability cannot be satisfactorily disassociated from his active service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The Veteran asserts he has a bilateral hearing loss disability due to noise exposure in service, to include his service in the National Guard.  Specifically he contends, and testified before the undersigned VLJ, that his hearing loss was caused by exposure to antipersonnel mines, booby traps, dynamite, infiltration, and grenade training, without the use of hearing protection.

The Board has reviewed the evidence of record and finds, for the reasons expressed below, that the Veteran's bilateral hearing loss disability cannot be satisfactorily disassociated from his period of active service.

Service treatment records do not show treatment for or diagnosis of hearing loss.

Service personnel records show that the Veteran's occupational specialty was cook; however, he also specialized in training with weapons. 

The Veteran was afforded a VA audiological evaluation in August 2010.  Puretone thresholds values showed a bilateral hearing disability per VA regulations.  38 C.F.R. § 3.385.

The Veteran reported during the August 2010 VA audiological evaluation that he had in-service exposure to weapons and explosives.  Occupational noise exposure was noted to include working as a pipe fitter from 1959 to 2010.  The VA examiner stated that the claims file showed normal hearing on separation with thresholds at a level which made it unlikely that the Veteran incurred a significant threshold shift in service.  The examiner also noted the Veteran's history of significant military noise and 50 years of occupational noise as a pipe fitter.  The VA examiner opined that the current bilateral hearing loss was less likely as not caused by military noise exposure.  The examiner stated that the Veteran was exposed to noise in service at levels which could cause tinnitus; therefore, his current bilateral tinnitus was at least as likely as not caused by his military noise exposure.

The Board acknowledges the VA examiner's opinion that the Veteran's current hearing loss was less likely as not caused by his military noise exposure.

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  Here, the Board does not find the VA examiner's opinion to be probative as she purported to differentiate (curiously without explanation) the capability of the Veteran's in-service noise exposure to cause tinnitus versus not causing bilateral hearing loss.  Moreover, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has considered the lay evidence offered by the Veteran and his representative, to include his correspondence to VA and his testimony before the undersigned VLJ, in which it has generally been asserted that service connection is warranted for his bilateral hearing loss due to the noise exposure he experienced while in service. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran to be competent in reporting his hearing loss symptoms as they relate to his noise exposure in service.  

The Board has found the Veteran to be a credible historian and accepts his contention that his only significant noise exposure occurred in service.  In this case, the opinion of the VA examiner against the claim was not only based upon what has been found by the Court to be an inadequate rationale (i.e., the absence of in-service evidence of hearing loss); it was also based upon the examiner's mistaken belief that the Veteran had substantial post-service noise exposure, something the Veteran has denied in credible sworn testimony.  It would be speculative at best for the Board to surmise what the VA examiner would have concluded but for the foregoing discrepencies.  As noted, the examiner curiously recognized an association between the Veteran's in-service noise exposure and tinnitus, another disease of the ear.  The Board, however, is without the medical knowledge to speculate further in that regard.  Notwithstanding, providing the Veteran with the benefit of all reasonable doubt, the Board is left with no recourse but to find that the Veteran's bilateral hearing loss disability has not and likely cannot be satisfactorily disassociated from his active service.  Accordingly, the Board concludes that the evidence is in equipoise as to the question of whether the Veteran's hearing loss disability is etiologically related to his active service. Service connection must be granted on that basis.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


